Mr. Chief Justice Hughes
delivered the opinion of the court.
Mr. Justice Stone delivered a separate opinion, in which Mr. Justice Brandéis concurred, holding:
That “the legislation now in question did not become a law, not, as the Court holds, because the bill vetoed by the President was returned to the Senate within the ten-day period or to any person authorized to receive the bill in its behalf, but because the Senate by its adjournment prevented the return and thus called into operation the provision that the bill ‘shall not be a law’ where adjournment prevents its return to the house in which it originated, within the ten days allowed to the President to sign or disapprove it.”